Citation Nr: 0607234	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a low back disc disease, L4-S1.

2.  Entitlement to an initial compensable rating for right 
foot plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1980 to December 2000.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Wichita, Kansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which, in 
pertinent part, granted service connection for low back disc 
disease and right foot plantar fasciitis.  In September 2003, 
the veteran testified via video conference hearing from the 
Wichita, Kansas RO before the undersigned, seated at the 
Central Office in Washington DC.  In October 2004, the Board 
remanded these matters for additional development.


FINDING OF FACT

On December 01, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, requesting 
a withdrawal of both issues addressed in this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his representative) have been met with regard 
to both issues stated above.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant, 
through his/her authorized representative, has withdrawn this 
appeal with regard to both issues stated above and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, addressing issues involving higher ratings for a 
low back disc disease, L4-S1 and right foot plantar 
fasciitis, is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


